Case 1:19-cv-00034-TWP-MPB Document 48 Filed 06/26/20 Page 1 of 7 PageID #: 524




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

   JOHN COOMES                                       )
                                                     )
                               Plaintiff,            )
                                                     )
                       v.                            )     Case No. 1:19-cv-00034-TWP-MPB
                                                     )
   REPUBLIC AIRLINE INC.,                            )
                                                     )
                               Defendant.            )

                              ENTRY ON PENDING MOTIONS

        This matter is before the Court on a Motion to Amend Complaint filed by pro se Plaintiff

 John Coomes (“Mr. Coomes”) (Filing No. 32) and a Motion to Strike filed by Defendant Republic

 Airline, Inc. (“Republic”) (Filing No. 34). Also pending is Defendant's Motion to Dismiss (Filing

 No. 23) the Amended Complaint at Docket 21. For the reasons stated below, the Court grants Mr.

 Coomes’ Motion to Amend, denies Republic’s Motion to Strike, and denies as moot Republic's

 Motion to Dismiss.

                                     I.     BACKGROUND

        On December 6, 2018, Mr. Coomes filed a Complaint in the Marion Superior Court against

 Republic, alleging employment discrimination on the basis of age, gender, sexual orientation and

 negligent retention (Filing No. 1-3). Republic removed the action to federal court (Filing No. 1).

 On February 8, 2019, Republic filed a Motion to Dismiss for Failure to State a Claim (Filing No.

 8), which the Court granted in part and denied in part. (Filing No. 14.) This Court dismissed Mr.

 Coomes’ negligent retention claim, any age discrimination claims that occurred before March 1,

 2018, and any claims of sex, gender, or sexual discrimination, and granted leave for Mr. Coomes
Case 1:19-cv-00034-TWP-MPB Document 48 Filed 06/26/20 Page 2 of 7 PageID #: 525




 to file an Amended Complaint if he believed he could cure the defects in claims dismissed without

 prejudice . Id.

         On October 21, 2019, Mr. Coomes filed a First Motion to Amend his Original Complaint,

 (Filing No. 19), which the Court granted (Filing No. 20). Republic moved to strike that complaint;

 however, the Court denied that motion and the complaint of Hostile Work Environment,

 Discrimination of Age, Gender, and Sexual Orientation, Negligent Retention and Retaliation at

 Docket 21 was deemed the operative complaint (Filing No. 22). Thereafter, on November 12,

 2019, Republic moved for dismissal for failure to state a claim on all of Mr. Coomes’ Amended

 Complaint except for his age discrimination claim for behavior that occurred on or after March 1,

 2018, which was the only claim to survive Republic’s previous motion to dismiss (Filing No. 23).

 In response to the Motion to Dismiss, Mr. Coomes filed the instant Motion for Leave to File

 Amended Complaint, (Filing No. 32), and a second Amended Complaint, (Filing No. 33). Republic

 has moved to strike the second Amended Complaint (Filing No. 34).

                                   II.    LEGAL STANDARD

 A.      Motions to Amend

         Federal Rule of Civil Procedure 15(a) governs amended and supplemental pleadings before

 trial. Rule 15(a)(1) states:

         A party may amend its pleading once as a matter of course within 21 days of serving
         it, or if the pleading is one to which a responsive pleading is required, 21 days after
         service of a responsive pleading or 21 days after service of a motion under Rule 12
         (b), (e), or (f), whichever is earlier.

 Fed. R. Civ. P. 15(a)(1). In all other cases, pursuant to Rule 15(a)(2) “a party may amend its

 pleading only with the opposing party’s written consent or the court’s leave. The court should

 freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). The United States Supreme

 Court has stated “this mandate is to be heeded.” Forman v. Davis, 371 U.S. 178, 182 (1962). The

                                                   2
Case 1:19-cv-00034-TWP-MPB Document 48 Filed 06/26/20 Page 3 of 7 PageID #: 526




 Supreme Court in Forman found this standard to be quite liberal, and only in very limited

 circumstances would a denial of leave to amend be justified. Specifically, the Supreme Court

 found “undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure

 deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue

 of allowance of the amendment, [and] futility of amendment” would support a denial. Id. Absent

 such special circumstances, “the leave sought should, as the rules require, be ‘freely given’” and

 failure to do so would be an abuse of discretion. Id.

        Southern District of Indiana Local Rule 15-1(a)(1) on Motions to Amend Pleadings further

 mandates that “[a] motion to amend a pleading must if it is filed electronically, include as

 attachments the signed proposed amended pleading and a proposed order.”

  B.    Motions to Strike

        Federal Rule of Civil Procedure 12(f) allows the court to “strike from a pleading an

 insufficient defense or redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P.

 12(f). The court may, (1) act on its own, or (2) on a motion made by a party either before

 responding to the pleading or, if a response is not allowed, within 21 days after being served with

 the pleading. Id. Motions to strike are generally disfavored; however, “where . . . motions to strike

 remove unnecessary clutter from the case, they serve to expedite, not delay.” Heller Fin., Inc. v.

 Midwhey Powder Co., Inc., 883 F.2d 1286, 1294 (7th Cir. 1989).

                                     III.    DISCUSSION

        A. The Amended Complaint

        Mr. Coomes filed a second Motion to Amend his Complaint on March 5, 2020 (Filing No.

 32), citing Federal Rule of Civil Procedure 15(a)(2). He asserts that the “court should freely give

 leave [to amend a complaint] when justice so requires.” The proposed Second Amended



                                                  3
Case 1:19-cv-00034-TWP-MPB Document 48 Filed 06/26/20 Page 4 of 7 PageID #: 527




 Complaint 1 alleges essentially the same claims of hostile work environment/discrimination, state

 law claims for negligent retention, Title VII Retaliation, State Law Title VII Retaliation, and State

 law Retaliation-Union Activities. However, the Second Amended Complaint seeks to add the

 following claims for relief: Title VII Retaliation, State Law Title VII Retaliation, and State Law

 Retaliation – Union Activities, in relation to the additional factual allegations in the Second

 Amended Complaint.

          Mr. Coomes seeks to add the following factual allegations in support of his claims against

 Republic. On February 26, 2020, Republic summoned Mr. Coomes and summarily fired him

 (Filing No. 32). Republic stated the basis for the firing was that Mr. Coomes “assisted other

 employees with protected actions contrary to” Republic. Id. Republic further claimed that Mr.

 Coomes had “a ‘conflict of interest’ in assisting fellow co-workers.” Id. Mr. Coomes alleges

 Republic never claimed he was operating an aircraft for another company or that he had acted in a

 representative capacity for Republic. Pursuant to the amended complaint, the “conflict” was a

 “complete fabrication and a fiction of [Republic’s] imagination.” Id. Thus, Mr. Coomes argues

 amending the Complaint is “warranted to conform the pleadings to the proof.” Id.

          Courts are instructed to deny leave to amend for such reasons as “undue delay, bad faith or

 dilatory motive on the part of the movant, repeated failure to cure deficiencies by amendments

 previously allowed, undue prejudice to the opposing party by virtue of allowance of the

 amendment, and futility of [the] amendment.” Airborne Beepers & Video, Inc. v. A T & T Mobility

 LLC, 499 F.3d 663, 666 (7th Cir. 2007); Leavell, 600 F.3d at 808.




 1
  For the sake of clarity, this Court refers to Coomes' initial complaint (Filing No. 1-3) as the "Complaint," his amended
 complaint (Filing No. 21) as the "First Amended Complaint," and his most recent proposed amended complaint (Filing
 No. 33) as the "Second Amended Complaint" regardless of what each document is titled.

                                                            4
Case 1:19-cv-00034-TWP-MPB Document 48 Filed 06/26/20 Page 5 of 7 PageID #: 528




        Mr. Coomes has had three pleadings and two sets of motions briefs to explain what facts

 support his claims of employment discrimination. Still, the Court does not find undue delay, bad

 faith or dilatory motive on the part of the movant. The amended complaints were filed within

 months of one another. Under these circumstances, the Court does not find undue prejudice to the

 opposing party by virtue of allowance of the amendment. Moreover, giving Mr. Coomes, a pro se

 litigant, the benefit of the doubt is the more prudent approach. Accordingly, the Court determines

 that justice requires Mr. Coomes be allowed to amend his Complaint and grants the Motion to

 Amend (Filing No. 32)

                                IV.    MOTION TO STRIKE

        Republic filed a Motion to Strike Mr. Coomes’ Second Amended Complaint (Filing No.

 43). Republic argues that pursuant to Fed. R. Civ. P. 15, Local Rule 15-1(a)(1), and this Court’s

 relevant scheduling orders (see Filing No. 17), Mr. Coomes’ deadline to file a motion for leave to

 amend has passed. Republic argues the deadline to file an amended pleading as a matter of course

 under Fed. R. Civ. P. 15(a)(1) has passed, Mr. Coomes does not have leave to file an amended

 pleading pursuant to Fed. R. Civ. P. 15(a)(2), and Mr. Coomes has failed to propose Filing No. 33

 as a proposed Second Amended Complaint in accordance with Local Rule 15-1(a)(1). The Court

 disagrees. Mr. Coomes' Motion to Amend specifically asks the Court to grant him leave to amend

 under Rule 15(a)(2), thus Republic’s contention that “Plaintiff does not have leave to file an

 amended pleading per Fed. R. Civ. P. 15(a)(2)” assumes its conclusion. Additionally, under Local

 Rule 15-1(a)(1), Mr. Coomes did include as attachments the signed proposed amended pleading

 and a proposed order, therefore Republic’s argument that Mr. Coomes did not file his proposed

 Second Amended Complaint in accordance with Local Rule 15-1(a)(1) is also incorrect.




                                                 5
Case 1:19-cv-00034-TWP-MPB Document 48 Filed 06/26/20 Page 6 of 7 PageID #: 529




        Republic also filed a Response in Opposition to Mr. Coomes’ Second Motion to Amend

 (Filing No. 37). The Response states Mr. Coomes’ “alleged new Title VII relation claims fail

 because they exceed the scope of the EEOC charge referenced in the proposed [Second] Amended

 Complaint and because they fail the threshold plausibility requirement.” Id. Republic asserts Mr.

 Coomes’ “alleged new Union activity retaliation claims fail because they stand preempted by the

 Railway Labor Act, 45 U.S.C. § 151, et seq. (“RLA”) and because they fail the threshold

 plausibility requirement.” Id.

        As noted above, motion's to strike pleadings are disfavored. Republic's arguments are

 attacks on the substance of the Second Amended Complaint, and are not relevant to the procedural

 question of whether Mr. Coomes may file another amended complaint. Republic's motion to strike

 is denied because the arguments as to the merits of the Second Amended Complaint are more

 properly made in a motion to dismiss.

                                    V.    CONCLUSION

        For the reasons stated above, the Court GRANTS Plaintiff's Motion to Amend (Filing No.

 32) and DENIES Republic’s Motion to Strike (Filing No. 34). Mr. Coomes' Second Amended

 Complaint at Docket 33 is now the operative Complaint in this action. Republic’s Motion to

 Dismiss Plaintiff's First Amended Complaint, (Filing No. 23), is therefore DENIED as moot.

        Mr. Coomes has now had two opportunities to amend his Complaint; the Court is not

 inclined to grant leave for any further amendments.

        SO ORDERED.

 Date: 6/26/2020




                                                6
Case 1:19-cv-00034-TWP-MPB Document 48 Filed 06/26/20 Page 7 of 7 PageID #: 530




 DISTRIBUTION:

 John Joseph Coomes
 4934 Ford Street
 Suite 201
 Speedway, Indiana 46224

 David J. Carr
 ICE MILLER LLP (Indianapolis)
 david.carr@icemiller.com

 Paul Conrad Sweeney
 ICE MILLER LLP (Indianapolis)
 paul.sweeney@icemiller.com




                                       7
